Appeal by the defendant from a judgment of the County Court, Nassau County (Weinberg, J.), rendered June 16, 2005, convicting him of attempted grand larceny in the third degree, grand larceny in the third degree, and assault in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the validity of his plea and claim of ineffective assistance of counsel are not properly before this Court to the extent that they are based on factual claims and legal arguments developed only in the defendant’s CPL 440.10 motion, as the defendant failed to seek and obtain leave to appeal from the order denying that motion (see People v Nichols, 35 AD3d 508, 509 [2006]; People v Warren, 22 AD3d 773, 775 [2005]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Goldstein and Covello, JJ., concur.